 



Exhibit 10.35

FSI/METRON DISTRIBUTION AGREEMENT

TABLE OF CONTENTS

                          PAGE Article 1:   General Conditions     Section 1.1  
Appointments and Acceptance   4     Section 1.2   Distributor Not Agent   4    
Section 1.3   Product Registration   4     Section 1.4   Term   5    
Section 1.5   Customer Sales   5     Section 1.6   Company Discounts   5
Article 2:   Responsibilities and Obligations of Distributor     Section 2.1  
Commercially Reasonable Efforts   5     Section 2.2   Terms of Sale   5    
Section 2.3   Spare Parts Inventory   5     Section 2.4   No Sub-Distribution  
6     Section 2.5   Distribution Functions   6     Section 2.6   Globalization  
7     Section 2.7   Applications/Process Support   7     Section 2.8   Sales and
Marketing Personnel   7     Section 2.9   Service Personnel   8     Section 2.10
  Consideration   8     Section 2.11   Business Plan   8     Section 2.12  
Periodic Performance Reviews   9     Section 2.13   Financial Data   9    
Section 2.14   Books and Records   9     Section 2.15   Export Sales   9    
Section 2.16   Competition   9     Section 2.17   Indemnification   10    
Section 2.18   Limitation of Product Warranty: Warranty   10     Section 2.19  
Insurance   10     Section 2.20   Installation Obligations   10     Section 2.21
  New Product Introduction Installation Obligations   11     Section 2.22  
Metrics   11 Article 3:   Obligation to Maintain Integrity of Company
Trademarks, Service Marks and Brand Names     Section 3.1   Ownership of
Trademarks, Patents, and Copyrights   11     Section 3.2   Prominence of
Trademarks   11     Section 3.3   Compliance with Laws   12     Section 3.4  
Notification of Violations   12     Section 3.5   Assistance in the Protection
of the Trademarks, Patents, and Copyrights   12     Section 3.6   Limitation on
Distributor Rights   12     Section 3.7   License Agreements   12

 



--------------------------------------------------------------------------------



 

                        PAGE Article 4:   Responsibilities and Obligations of
Company     Section 4.1   Consideration of Orders   12     Section 4.2   Sale by
Company   13     Section 4.3   Shipment of Products and Returned Materials   13
    Section 4.4   Technical and Sales Assistance   13     Section 4.5   Stock
Obsolescence   14     Section 4.6   New Product Introduction   14    
Section 4.7   Newly Acquired Products   15     Section 4.8   New Product
Installation   15     Section 4.9   Product Performance   15 Article 5:   Terms
and Termination         Section 5.1   Termination: Renewal   15     Section 5.2
  Orders   15     Section 5.3   Default: Failure to Cure   15     Section 5.4  
Default: Insolvency   16     Section 5.5   Waiver: Repurchase of Inventory   16
    Section 5.6   Terms Applying after Termination   16 Article 6:  
Miscellaneous             Section 6.1   Confidential Data and Information   16  
  Section 6.2   Financial Condition   17     Section 6.3   Affiliates of Company
  17     Section 6.4   Maintenance of Records   17     Section 6.5   Irreparable
Harm   17     Section 6.6   Compliance with Governmental Regulations   17    
Section 6.7   Force Majeure   18     Section 6.8   Non-Assignability by
Distributor   18     Section 6.9   Notice   18     Section 6.10   Construction
of Agreement   18     Section 6.11   Compliance with Laws and Regulations   19  
  Section 6.12   Execution   19     Section 6.13   Alternative Dispute
Resolution   19     Section 6.14   Governing Law   20     Section 6.15   Waiver
of Breach   20     Section 6.16   Benefit   20     Section 6.17   No Other
Agreements   20     Section 6.18   Amendments   20     Section 6.19  
Severability   20     Section 6.20   Solicitation of Employees   20    
Section 6.21   Competing Principal   20     Section 6.22   Conflicting
Provisions   20     Section 6.23   Signatures   20

 



--------------------------------------------------------------------------------



 

                        PAGE Exhibits:             Exhibit A   Products,
Pricing, Discounts and Commission     Part I   Products and Discounts   22    
Part II   Terms of Sale   28 Exhibit B   Distributor and Company
Responsibilities     Part I   Distributor’s Responsibilities   38     Part II  
Company’s Responsibilities   39 Exhibit C   Spare Parts Policy 40 Exhibit D  
Form of Confidentiality Agreement 42 Exhibit E   Detailed List of Inventory as
of August 31, 2002    

 



--------------------------------------------------------------------------------



 



FSI / METRON DISTRIBUTION AGREEMENT

     THIS AGREEMENT is entered into on February 28, 2003, by and between FSI
INTERNATIONAL, INC. (“Company” or “FSI”) organized and existing under the laws
of the State of Minnesota, United States of America, and METRON TECHNOLOGY N.V.,
organized and existing under the laws of The Netherlands (“Distributor”).

     WHEREAS, Company designs, manufactures and sells products for use in the
microelectronics industry;

     WHEREAS, Distributor distributes and sells products in the microelectronics
industry and desires to serve as Company’s distributor of the Products in Israel
upon the terms and conditions set forth herein; and

     WHEREAS, Distributor and FSI entered into a Distribution Agreement
effective as of March 31, 1998, which Distribution Agreement was amended and
restated by a Distribution Agreement dated July 10, 2000;

     WHEREAS, Company and Distributor entered into a Transition Agreement,
which, among other things, provides for the termination of the March 31, 1998
Distribution Agreement, as amended and restated; and

     WHEREAS, FSI and Distributor wish to enter into a separate distribution
agreement with respect to the distribution of FSI’s products in Israel.

     NOW, THEREFORE, FSI and Distributor hereby agree as follows:

1.      GENERAL CONDITIONS

     1.1     Appointment and Acceptance. Subject to terms and conditions
contained in this Agreement, Company hereby hires and appoints, and Distributor
hereby undertakes and accepts, an appointment as the Distributor of those FSI
products described in Exhibit A (“Products”) and spare parts related thereto
(described below) (“Spare Parts”) (collectively “Equipment”) for Israel (the
“Territory”) for the period commencing on March 1, 2003 (the “Effective Date”)
for the term set forth in Section 1.4 hereof. Distributor agrees to sell
Equipment to all customers within the Territory (“Customers”).

     1.2     Distributor Is Not the Company’s Agent. Distributor is not an
agent, servant, employee, co-partner, or joint venture of or for the Company for
any purpose whatsoever. Distributor shall not have any right or authority to
assume or create any obligation or responsibility, expressed or implied, on
behalf of or in the name of the Company, or to bind the Company in any manner or
way whatsoever. Distributor shall perform its duties and obligations under this
Agreement as an independent contractor.

     1.3     Product Registration. If required by local law, registration of
Products shall be in the name of the Company whenever possible. A copy of
registration documents are to be provided to the Company within ten (10) days of
receiving registration by Distributor if the registration is granted after the
effective date of this Agreement. If this Agreement is terminated, then said
registrations shall belong solely to the Company, and Distributor shall execute
any assignments, modifications or changes necessary to immediately transfer such
registration(s) to the Company.

     1.4     Term and Scope. This Agreement shall take effect as of the
Effective Date and shall continue until the second anniversary of the Effective
Date (the “Initial Term”), unless sooner terminated as provided in Article 5.
This Agreement shall as of the Effective Date replace the terms of the
Distribution Agreement of March 31, 1998, as amended and restated as of July 10,
2000.

     1.5      Customer Sales. Attached as Part II of Exhibit A is the Company’s
standard form of terms and conditions for direct sales by the Company to its
customers. For new sales of Products to be made within the Territory, to the
extent applicable, Distributor will use commercially reasonable efforts to
substantially conform in all material respects its terms and conditions of sales
of Products to be made by Distributor within the Territory to its customers to
those standard terms set forth in Part II of Exhibit A. Within thirty (30) days
after the date of execution of this Agreement, Company and Distributor will
agree upon the specific pass-through terms for which Metron will be required to
use reasonable efforts to conform its terms and conditions for new sales
relationships for Products within the Territory to.

 



--------------------------------------------------------------------------------



 



     1.6     Discounts on Spares. Except as otherwise agreed to in writing by an
authorized representative of the Company, discounts on Equipment shall be as set
forth in Exhibit A and discounts on Spare Parts shall be as set forth in
Exhibit C.

2.      RESPONSIBILITIES AND OBLIGATIONS OF DISTRIBUTOR

     2.1     Reasonable Efforts. Distributor shall exercise its commercially
reasonable efforts to sell Equipment in the Territory to the reasonable
satisfaction of the Company, and in connection therewith, Distributor shall
carry out all of its responsibilities and obligations set forth in this Article
2.

     2.2     Terms of Sale. Distributor shall purchase Products and Spare Parts
in accordance with this Agreement. The purchase price to be paid by Distributor
for Equipment is the Company’s list price less the discount set forth in Part I
of Exhibit A. All prices are exclusive of all federal, state, municipal, or
other government excise, sales, use, occupational, or like taxes or duties,
tariffs, fees, or charges (“Tax(es)”) now in force or enacted in the future. All
Taxes shall be payable by Distributor. In the event FSI is required to pay any
such Tax at the time of sale or thereafter, Distributor shall promptly reimburse
FSI. Ninety percent (90%) of the purchase price is due and payable forty-five
(45) days after shipment of Equipment, and the remaining ten percent (10%) is
due and payable within five (5) days after receipt by Distributor of amounts
from its customer; provided, however, if the payment terms between Distributor
and any customer are for a longer period than such forty-five (45)-day period,
then the payment terms between Distributor and Company shall be adjusted to such
longer period for those Products delivered to such customer. The Company may, in
its absolute discretion, change the list price for Products (provided that such
change in list price is also made for the same Products supplied to other
countries outside of the Territory) upon sixty (60) days prior written notice to
Distributor; provided, however, that the Company will hold list prices firm on
quotes for Products issued in writing by Distributor to a Customer prior to the
notice of the list price increase where the delivery date is within one
hundred-eighty (180) days of the effective date of such list price increase and
so long as said Customer accepts that delivery date and issues an order
consistent with the Company’s Product lead times. Notwithstanding anything else
contained in this Section, prices charged and discounts allowed to Distributor
for Products or Spare Parts are subject to change upon the mutual agreement of
Company and Distributor. In the event of a cancellation of an order initiated by
a customer of Distributor, the Company shall permit Distributor to cancel the
purchase order for such Equipment and, if applicable, accept the return of such
Equipment freight and duty collect, and Distributor shall remit to the Company
any amounts its collects from its customer for such cancellation.

     2.3      Spare Parts Inventory. Distributor shall maintain a level of Spare
Parts inventory as necessary to enable Distributor to carry out its distribution
responsibilities and obligations within the Territory under this Agreement.
Distributor is expected to manage inventory on a replenishment basis for use
within the Territory based upon the installed base of Products within the
Territory. Within forty-five (45) days of signing this Agreement, Distributor
shall provide the Company with a list (transmitted electronically via e-mail) of
its inventory of Spare Parts for the Company’s current product offerings within
the Territory. Within forty-five (45) days of receiving the report, the Company
shall provide Distributor, to the extent necessary, with the Spare Parts which
in each Party’s reasonable determination are necessary to maintain a
replenishment level of Spare Parts inventory for use within the Territory. This
procedure shall not alter the method by which obsoleted parts are to be handled
pursuant to the Company’s Spare Parts policy. Thereafter, within five
(5) business days after the end of each month, Distributor shall provide the
Company with a list (transmitted electronically via e-mail) of its inventory
usage for the prior month and its inventory levels as of the end of the month.
The Company shall promptly provide those Spare Parts necessary to replenish
Distributor’s inventory intended for use within the Territory. Following the end
of each fiscal quarter commencing with the quarter ended February 28, 2003,
Distributor agrees to adjust its inventory level per the reasonable
recommendations of the Company. Upon reasonable advance notice, Distributor
shall permit the Company’s representatives to enter its premises during normal
business hours and at regular intervals to verify the inventory level of
Products and to examine parts from which a credit or warranty claim is or had
been made. The Company’s Spare Parts Policy is attached as Exhibit C.

     2.4     No Sub-Distribution. Distributor shall not appoint sub-distributors
in the Territory or use third parties to carry out any of its responsibilities
or obligations under this Agreement without Company’s prior written consent.

     2.5     Distribution Functions. Subject to Company’s obligations under this
Agreement, Distributor shall perform directly all ordering, handling, stocking,
selling, shipping, installation, and all warranty, application and engineering
support necessary to distribute Products effectively throughout the Territory,
shall adequately maintain agreed upon levels of Spare Parts inventory in good
and marketable condition and promptly provide replacement parts to customers.
Unless otherwise agreed in writing by the Company, Distributor will not
manufacture or distribute directly or indirectly in the Territory any equipment,
products, control systems or systems that are substantially similar to or
competitive with the Products or their applications; provided, however, that
Distributor may, with the written permission of the Company, manufacture items
integral

 



--------------------------------------------------------------------------------



 



to the Company’s equipment, products, control systems, or systems. In addition
to those enumerated in this Agreement, Exhibit B, Part I sets forth
Distributor’s general responsibilities with respect to Product sales and service
hereunder, which responsibilities may be revised in writing by the Company from
time to time to include new products.

     2.6      Globalization. Although Distributor’s sales responsibility is
limited to the Territory, Distributor and the Company recognize that customers
within the Territory may have facilities or business relationships outside the
Territory. Distributor agrees to actively support the Company’s global sales and
marketing efforts including sales to Distributor’s customers outside of the
Territory. Distributor acknowledges that support of this globalization effort is
part of its obligations under this Agreement.

     2.7      Applications/Process Support. In addition to its responsibilities
above, Distributor shall provide support in the Territory by:



       Providing fully qualified and technically trained field applications
personnel to troubleshoot and define customer processes and supply reports and
data to the Company with respect to such endeavors;          Providing ongoing
support directly or in cooperation with the Company to Customers in the areas of
applications development, system acceptance and qualification, troubleshooting,
data collection and process refinement.

               To promote more effective communications, a more efficient sales
process, and interaction between the Company and Distributor, certain personnel
within Distributor’s organizational structure may have reporting
responsibilities to an individual or position designated by the Company. It is
anticipated that the designated individual at the Company will have quarterly
performance review meetings with such Distributor personnel to discuss
(i) Equipment performance data; (ii) personnel training and certification;
(iii) customer concerns or issues; and (iv) service improvement initiatives, and
Distributor shall assist such designated individual in scheduling and conducting
such meetings. The designated individual at the Company will also be provided
the opportunity to review, comment and edit any performance reviews and
incentive programs of such individuals at Distributor.

     2.8      Sales and Marketing Personnel. Distributor shall engage and
maintain, at its sole expense, fully qualified and technically knowledgeable
sales and marketing personnel to promote the sale and service of Equipment in
the Territory as set forth in Distributor’s Key Account Plan. Distributor’s
sales and marketing personnel shall participate with the Company in developing
product and marketing plans, in user groups and in the Company programs relating
to the marketing, sale and promotion of the Products within the Territory.
Distributor shall also participate in trade shows and exhibitions within the
Territory to promote the sale of Equipment in the Territory, in some cases as
part of the Company’s tradeshow booth. Distributor shall organize, at its
expense, Product training seminars as may be reasonably necessary to promote
effectively the sale of Products in the Territory. Distributor’s use of
non-qualified personnel to sell, market, or represent the Company in any way is
prohibited.

     2.9      Service Personnel. Distributor’s Service Personnel must have
relevant technical background or experience. They must also meet any minimum
standards set by the Company for certification on Company’s Products to be
marketed in the Territory. The Distributor also will train its Service Personnel
with respect to Company’s Products and supply them with the proper tools, and
Distributor shall only permit level 3 certified service personnel to service and
maintain Products. Distributor also agrees to maintain adequate service levels
and to provide retraining and recertification of its personnel, and the Company
will provide assistance in establishing such levels. The Company will from time
to time provide Distributor with guidelines as to the qualifications,
certifications and abilities of Distributor’s service personnel and Distributor
is expected to follow such guidelines. In the event that the Company is required
to provide installation support to Distributor due to the non-certification of
Distributor’s personnel, Distributor shall reimburse the Company at the
Company’s then current hourly labor rate for each hour of service (plus travel
expenses) for such services.

     Distributor’s field service directors responsible for Products in the
Territory (the “Service Directors”), in addition to the reporting relationship
within Distributor’s organization for human resources and logistics purposes
among others, shall report to the Company’s Global Service Manager or such other
individual designated by the Company (“Service Manager”). As such, the Service
Manager shall have input into the review and evaluation of the performance of
the Service Directors. In addition, the Service Directors shall participate in
no less than quarterly performance review meetings with the Company’s Service
Manager to discuss the following: (i) Equipment performance data; (ii) personnel
training and certification;

 



--------------------------------------------------------------------------------



 



(iii)  customer concerns or issues; and (iv) service improvement initiatives. In
addition, the Company’s Service Manager shall cooperate with Distributor’s
senior management to do joint assessments of each of the Service Directors and
discuss and agree upon such individuals strategic and tactical objectives and
incentive programs. In addition, the Company’s Service Manager shall have the
opportunity to provide input to and participate in performance reviews of all of
Distributor’s service personnel for the Products.

     2.10      Consideration. The grant of distribution rights is the sole
consideration provided by the Company to Distributor for activities undertaken
by Distributor within the Territory pursuant to this Agreement. Distributor is
not entitled to any compensation from the Company for such activities, unless
the Company so agrees in writing. All travel and selling expenses associated
with the sale and service of Products within the Territory shall be the sole
responsibility of Distributor.

     2.11     Business Plan. On an annual basis commencing on or about May 31,
2003, Distributor shall submit to the Company a list of its Key Accounts for the
Products and the Tactical Plans associated with those Key Accounts within the
Territory for the Company’s review and comment. Distributor and the Company
shall review and mutually agree to such Tactical Plan and list of Key Accounts.
In addition, they shall, upon the written request of the Company, meet on no
less than a semi-annual basis to review and discuss the status of the Tactical
Plans and any appropriate changes to be made to them.



       In addition, if requested to do so by the Company, Distributor shall
provide or cause to be provided:



  •   Distributor’s current list price for the sale of Products to its customers
in the Territory.     •   Distributor’s merchandising plans and programs
developed and utilized with copies of any promotional written materials that
contain the Company name or logo.     •   Distributor’s actual and planned sales
volumes, itemized by Product and customer.     •   Any other information
reasonably related to the selling and marketing of Products in the Territory.

     2.12     Periodic Performance Reviews. During the term of this Agreement,
Distributor shall provide the Company with a self-assessment of Distributor’s
performance at a mutually agreed upon frequency (e.g., quarterly or four (4)
month intervals) but no less than every six (6) months. Such written performance
reviews shall include, but not be limited to, the identification of Products
sold by the quantities and the selling prices or costs thereof within the
Territory, the names and locations of customers to whom such Products were sold
in the Territory, the current and near term goals of Distributor, quarterly
metric reports including inventory metrics, warranty claims, pricing leads,
customer surveys, Product performance, cycle-time/problem resolution,
installations, post-installation status reports, and any other information that
the Company may from time to time reasonably deem appropriate. If Distributor is
not meeting its performance objectives, the Company and Distributor will
mutually develop and document a performance improvement plan.

     2.13     Books and Records. Distributor shall keep accurate records and
accounts of all transactions covered by this Agreement, such as sales by
account, purchase orders, correspondence, and Product sales, and shall permit
examination by the Company or its representatives, at any time during normal
business hours, of such accounts and transactions with customers. The Company’s
right to examine such accounts and transactions shall cease one (1) year after
the termination of this Agreement. Any requests for review made after
termination will be limited to a specific issue which the Company is
investigating. Distributor shall keep, by Product and customer location, records
of all systems installed including records relating to meantime between failure,
service records, revision levels installed, maintenance records, spare parts
records, warranty service, installation drawings, hookups, and acceptance
criteria and shall provide copies of same to the Company upon its request. In
addition, Distributor shall keep records regarding the training and
qualification of its Service Personnel.

     2.14     Export Sales. Without the Company’s prior written consent,
Distributor shall not sell Products to customers within the Territory if
Distributor knows or reasonably could determine that such Products are intended
for sale or use outside the Territory. If Distributor acquires knowledge of the
opportunity for such a sale, Distributor shall inform the Company of such
opportunity, including the identity of the prospective customer, and provide
support consistent with the Company’s globalization strategy.

     2.15      Competition. Distributor shall promptly report unfair competitive
acts by others and shall take such steps as are reasonably necessary to protect
the Company’s goodwill and reputation throughout the Territory; provided,
however, that

 



--------------------------------------------------------------------------------



 



Distributor shall not have any authority to bring or defend any legal action in
the name of the Company or its affiliates without the Company’s prior written
consent. In addition, if a Product covered by this Agreement includes OEM
modules Distributor shall not purchase such modules other than from the Company
without the Company’s express written consent.

     2.16      Indemnification. Distributor shall indemnify, defend, and hold
harmless the Company and its officers, directors, agents, employees,
shareholders, legal representatives, successors and assigns, and each of them,
from loss, liability, costs, damages, or expenses from any and all claims,
actions and suits, whether groundless or otherwise, and from and against any and
all liabilities, judgments, losses, damages, costs, charges, attorney’s fees,
and other expenses of every nature and character by reason of Distributor’s
negligent, malicious or reckless actions, inactions, or performance hereunder or
of its agents, employees, subcontractors or others acting on its behalf.
Distributor further agrees that the provisions contained in this Section shall
survive the termination or expiration of this Agreement for a period of two
(2) years.

     2.17      Limitation of Product Warranty: Warranty. THE COMPANY MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESSED OR IMPLIED (INCLUDING THE IMPLIED
WARRANTIES OF NONINFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE) EXCEPT THOSE SET FORTH IN COMPANY’S THEN CURRENT PUBLISHED WARRANTY
POLICIES AND PROCEDURES APPLICABLE TO A PARTICULAR PRODUCT OR SPARE PART.
Distributor hereby accepts the Company’s then current published warranty with
respect to Equipment and with respect to applications of a Product, and agrees
that such warranty shall be extended and supported by the Distributor to
Customers in the Territory. Distributor is responsible for any modifications to
the Company’s standard warranty which are agreed to by Distributor with a
customer and shall also provide written notice of any such modifications to the
Company. Distributor also agrees to provide support for and to promptly
implement all of the Company’s upgrade and corrective actions programs. The
Company reserves the right to change the terms and conditions of the referenced
warranty at its sole option upon thirty (30) days written notice to Distributor
and any and all such changes in and to the referenced warranty shall become
effective upon expiration of the notice period. The parties hereto acknowledge
and agree that Company’s liability with respect to Equipment shall be limited to
the Company’s referenced warranty, as may be changed or modified from time to
time by the Company, in its sole discretion.

     2.18     Insurance. During the term of this Agreement and for a period of
two (2) years thereafter, Distributor agrees to maintain policies of insurance
of the nature and amounts specified below and to provide evidence of the same
upon the Company’s request:



  •   General commercial liability insurance of at least $2.0 Million.     •  
Property damage insurance of at least $2.0 Million.     •   Excess or umbrella
liability insurance of at least $3.0 Million     •   Other statutory insurance
provisions required by the applicable laws of the Territory.

     2.19      Installation Obligations. Distributor is primarily responsible
for installation, commissioning, start up and acceptance. Generally,
Distributor’s installation/service personnel are expected to be certified as to
a Product. If certified personnel are not available, the Company and Distributor
agree that at the time of the acceptance of such order a determination will be
made whether the Company will perform the installation and reduce the discount
to Distributor or if the Company will bill Distributor on an hourly basis for
support and service provided by the Company. Distributor may use subcontractors
to assist on an installation so long as they are insured, bonded and certified
to service that Company Product. Distributor accepts full responsibility and
liability for such subcontractors’ work.

     2.20      New Product Introduction Installation Obligations. With respect
to a new product to which this Agreement applies now or in the future,
Distributor will:



  •   develop an internal plan to ensure it can support the product;     •  
commit sales personnel to participate in product introduction programs and
develop strategic and tactical sales and market plans;     •   provide qualified
sales, application, and service personnel to be trained and/or certified with
respect to the Product; and

 



--------------------------------------------------------------------------------



 





       •       assist in the development and installation of Company’s marketing
and strategic plans.

     2.21     Metrics. Distributor and the Company shall agree upon
Distributor’s performance metrics during the term of this Agreement which are to
be reflected in the performance reviews per Section 2.12, which metrics will
include not only the Key Account and Tactical Plans referred to above, but also
(i) price attainment and lead attainment goals and incentives; (ii) customer
satisfaction surveys (similar to the Company’s own survey); (iii) inventory,
service, and installation metrics in a form acceptable to the Company; (iv) tool
performance; and (v) cycle time problem resolution.

                3.     OBLIGATION TO MAINTAIN INTEGRITY OF COMPANY TRADEMARKS,
SERVICE MARKS AND BRAND NAMES

     3.1      Ownership of Trademarks, Patents, and Copyrights. Distributor
acknowledges Company’s exclusive right, title, and interest in and to any and
all trademarks and trade names, whether or not registered, (hereinafter, such
trademarks and trade names shall be collectively referred to as “Trademarks”),
patents and patent applications (“Patents”), copyrights (“Copyrights”) and trade
secrets and know-how (“Know-How”) which Company may have at any time created,
adopted, used, registered, or been issued in the United States of America or in
any other location, and Distributor agrees that it shall not do, or cause to be
done, any acts or things contesting or in any way impairing or tending to impair
any portion of Company’s right, title, and interest in and to the Trademarks,
Patents, Copyrights, trade secrets and Know-How.

     3.2     Prominence of Trademarks. In advertising, promotions or in any
other manner so as to identify Products, Distributor shall clearly indicate
Company’s ownership of the Trademarks, Patents, and Copyrights. Distributor
further agrees that before distributing or publishing any sales literature,
promotional or descriptive materials, Company shall have the right, upon
request, to inspect, edit and approve such materials which describe or discuss
Company’s products. Distributor agrees to comply with any trademark usage
guidelines that Company provides to it in writing.

     3.3     Compliance with Laws. When referring to or using the Trademarks,
Patents, and Copyrights, Distributor shall comply with any and all applicable
laws and regulations within the Territory or the United States.

     3.4     Notification of Violations. Distributor shall promptly notify
Company, in writing, of any and all infringements, imitations, illegal use or
misuse of the Trademarks, Patents, Copyrights, and/or Know-How of which the
Distributor is aware. Distributor further agrees that it shall take action in
connection with infringement of the Trademarks, Patents, Copyrights, and/or
Know-How and otherwise attempt to prevent the infringement, imitation, illegal
use or misuse of the Trademarks, Patents, Copyrights and/or Know-How only with
Company’s prior written consent.

     3.5     Assistance in the Protection of the Trademarks, Patents, and
Copyrights. Distributor agrees, except to the extent prohibited by applicable
law, to render to Company any and all assistance reasonably requested of it by
Company in connection with the protection and/or registration of Trademarks,
Patents, and/or Copyrights, and to make promptly available to Company
Distributor’s personnel files and any other files or records, or any other
information it possesses, or to which it has access, which may be of use to
Company in connection with this Article 3.

     3.6     Limitation on Distributor Rights. Distributor agrees that at no
time during the term of this Agreement, nor at any time after this Agreement’s
expiration or termination, shall Distributor adopt, register, or use in any
manner whatsoever or permit the adoption, registration, or use without Company’s
prior written consent, any word, symbol, or combination thereof, which in any
way imitates, resembles, or is similar to any Trademarks of Company, nor shall
Distributor in any manner whatsoever infringe the rights of Company in any
Patent or Copyright.

     3.7     License Agreement. By executing this Agreement, Distributor hereby
agrees to grant and does grant to Company an exclusive, worldwide, royalty-free
license to make, have made, offer for sale, use, sell, import, duplicate, create
derivative works, distribute, perform and to display all improvements,
modifications or inventions (whether patentable or not) that Distributor has
made in the past or makes to any Product or any process implemented or capable
of being implemented on a Company Product during the period of this Agreement
and for two (2) years thereafter. During the term of this Agreement, the Company
agrees to prosecute and be responsible for the costs associated with prosecuting
any such inventions that are used by the Company.

 



--------------------------------------------------------------------------------



 



4.      RESPONSIBILITIES AND OBLIGATIONS OF COMPANY

     4.1          Consideration of Orders. The Company shall give reasonable
consideration to Distributor’s orders for Products and shall make shipments of
accepted orders promptly in accordance with Company’s production schedule and
subject to Product manufacturing lead times. If not rejected within seven (7)
business days, all orders for Products shall be considered accepted. After
acceptance, order cancellations by Distributor are subject to Company’s
cancellation policy; provided, however, the parties recognize that there are
circumstances where it would be inequitable to impose such charges.

     4.2           Sale by the Company. The Company shall, subject to commercial
availability, offer for sale to Distributor those Products listed on Exhibit A
for resale to Customers within the Territory; provided, however, the Company
reserves the right to make (and this Agreement does not apply to) sales by the
Company of items or Equipment to a third party where the third party intends to
integrate the Company’s item, Products or Equipment into such third party’s
product and sell such integrated product in the Territory or elsewhere. The
Company will not knowingly sell Products to customers within the Territory.
Notwithstanding the preceding sentence, if the Company reasonably determines
that additional sales are desirable for the full development of the Products in
the Territory, and Distributor has demonstrated that it is unable to develop
fully the market for Products to Customers in the Territory, then the Company
may, without notice and without Distributor’s consent, sell Product in the
Territory so long as the Company does not change the compensation structure of
Distributor. The Company further reserves the right, on a Product by Product
basis, to sell or, in the Company’s sole discretion, to establish a local
presence through a joint venture, strategic alliance in specific countries or
otherwise for any one or more of Company’s Products and the Company may
unilaterally change, in a reasonable manner, the compensation structure to be
commensurate with the change in each party’s respective responsibilities in such
area or for such Product upon twelve (12) months prior notice. The Company must
obtain the consent of Distributor if it proposes a change in Distributor’s
compensation structure which is to be effective in less than twelve (12) months.
The prices and terms fixed by Company for sales to Distributor hereunder are
special prices and terms applicable only to the Company Products intended for
ultimate resale in the Territory for which Distributor is responsible and in
which Distributor is to employ all its marketing efforts.

     4.3          Shipment of Products and Returned Materials. Unless otherwise
determined by Company, Products shall be sold ExWorks Company’s
warehouse/distribution center and title and risk of loss shall pass to
Distributor at the ExWorks point. Spare Parts or other materials will be
returned to Company pursuant to the Surface Conditioning Division’s RMA policy
at Company’s warehouse distribution center.

     4.4          Technical and Sales Assistance. The Company will assist
Distributor in promoting sales of Products within the Territory by:

          4.4.1     Providing periodic technical and sales seminars and programs
relating to the sales and service of Products, in the United States for the
training and certification of Distributor’s personnel, and the relevant
certification criteria for such personnel;

          4.4.2     Providing technical service and support, including the
establishment of procedures for the installation, design and certified training
process and the tools required for installation of Products;

          4.4.3     Providing technical service and promotional literature
including any documentation and drawings of maintenance procedures and tool
configurations;

          4.4.4     Making joint sales calls and conducting Product seminars in
support of Distributor’s sales efforts in the Territory;

          4.4.5     Providing the necessary personnel, guidance and support for
the initial installation of a new Product in the Territory;

          4.4.6     Providing new Product introduction service obligations;

          4.4.7     Providing telephone support during normal business hours;

          4.4.8     Making Company service and applications personnel available
for assistance at its then prevailing hourly rates, plus travel expenses;

 



--------------------------------------------------------------------------------



 



          4.4.9     Providing Distributor with guidelines for staffing levels
and the job descriptions and qualifications of such individuals;

          4.4.10     Providing copies to Distributor of process, technical,
service and safety bulletins;

          4.4.11     Assisting Distributor in developing its Key Account and
Tactical Plans; and

          4.4.12     Providing any other assistance that Company may deem
appropriate to promote Product sales in the Territory.

          Each party shall be responsible for the expenses (including the cost
of transportation, meals and lodging) incurred by its own employees with respect
to subparagraphs 4.4.1, 4.4.2, 4.4.4, and 4.4.5 above. In addition to this
Section 4.4, Exhibit B, Part II also describes in general the Company’s overall
responsibilities with respect to Equipment sales and service hereunder.

     4.5      Stock Obsolescence. Consistent with the intent of Section 2.3, the
Company shall issue a Quarterly Obsolescence Report which shall list by part
number the obsolescence status/category and estimate the effective date for the
Spare Parts status change. Categories of obsolescence are as follows:

          “Obsolete” means the part is obsoleted and may be returned for a
credit within the time period specified in the Obsolescence Report; or

          “Use to Deplete” means the part is to be used until there is no more
stock left.

          Company’s order administration will provide instructions for return of
the obsolete parts. Distributor will have sixty (60) days to remove obsolete
items from its inventory and to return them to the Company freight and duty
collect; provided, however, if Distributor requires such inventory to fulfill
service requirements with its customers in the Territory such sixty (60) day
period will be extended to the date on which such service requirements no longer
exist. The Company will issue, at Company’s option, a credit or refund to
Distributor for such returned inventory at one hundred percent (100%) of
Distributor’s original purchase price (excluding freight and duty paid by
Distributor when such inventory was originally purchased by Distributor).

     4.6      New Product Introduction. Company, in consultation with
Distributor, will develop comprehensive product introduction programs addressing
the issues of: (i) documentation of procedures, processes, marketing and product
specifications; (ii) installation, support and criteria; (iii) training,
certification and transition responsibility; (iv) strategic location of
demonstration units and trade show demonstrations; (v) process and process
support requirements of Distributor; (vi) identification of strategic accounts;
(vii) beta site support criteria; (viii) Spare Parts issues; and (ix)
recommended Spare Parts.

     4.7     Newly Acquired Products. If Company acquires or otherwise merges
with an existing company with a direct sales presence in Distributor’s
territory, the Company retains the right to operate those sales and services
offices and to use them to support the acquired company’s products in those
areas without compensation to Distributor notwithstanding any other provision of
this Agreement.

     4.8     New Product Installation. For the first two installations of a new
Product in the Territory, the Company will provide service and applications
personnel to assist and support Distributor, generally until Product acceptance.

     4.9     Product Performance. Company is responsible for designing and
delivering Products capable of achieving published specifications. Company and
Distributor will follow an escalation policy (currently ISO Doc. No. SCD-1905)
to address any performance issues relating to the Product’s specifications. If
the escalation policy fails to resolve the issue, upon mutual agreement, such
failure may result in additional charges to Company.

5.0      TERMS AND TERMINATION

     5.1     Termination: Renewal. This Agreement shall take effect as of the
Effective Date and continue until terminated. The Company or Distributor may
terminate this Agreement on or after the second anniversary of the Effective
Date by giving twelve (12) months prior written notice. Neither party shall be
entitled to any compensation, indemnity, damages, or

 



--------------------------------------------------------------------------------



 



other payment in the event of termination in accordance herewith. Each party
hereby waives the application of any law providing for such payment or
restricting termination as provided herein.

               Notwithstanding anything contained above in this Section 5.1,
this Agreement may be terminated at any time by either party with twelve
(12) months notice to the other party upon the happening of any of the following
events: (i) sale of all or substantially all of the Company, or of the Division
of Company that is supplying Products to Distributor, (ii) an acquisition
involving more than fifty percent (50%) of the assets of the Company or
Distributor; (iii) a merger or consolidation involving Distributor or the
Company in which forty percent (40%) or more of the new entity is owned by
persons other than the respective shareholders of the Company or Distributor (as
the case may be) immediately preceding the effective date of the merger; or
(iv) the sale of the Division of the Company that is supplying Products to
Distributor.

     5.2      Orders. Orders for Products accepted by Company as of the date of
termination of this Agreement which have not been delivered as of such date
shall be processed under the terms of this Agreement, subject to Distributor’s
ability to provide adequate assurance of payment to Company for such Products.
Upon termination, if requested by Company, Distributor shall assemble and
deliver to Company all records pertaining to past, current, and pending orders
for Products. Termination of this Agreement shall not affect accrued rights of
Company which by their nature are intended to survive termination. In all
events, such terminated Distributor shall work towards a transition plan to
address customer support, warranty, and spare parts.

     5.3     Default: Failure to Cure. This Agreement also may be terminated by
Company with one hundred-eighty (180) days written notice if Distributor
defaults in performance of any of its obligations under Article I, Sections 1.1
or 1.2, Articles 2, 3 or Article 6, Sections 6.1, 6.2, 6.4, 6.6 or 6.8 of this
Agreement if Distributor was first given prior written notice of the default, an
opportunity to cure such default and informed at the time of the notice of
default that failure to cure could result in termination.

     5.4     Default: Insolvency. Notwithstanding any other provision of this
Agreement, if Distributor is the subject of any judicial or non-judicial
bankruptcy or insolvency proceeding, or becomes insolvent, or if a receiver,
liquidator or administrator of the Distributor’s property or any part thereof is
appointed by a court of competent authority, or if Distributor shall make an
assignment for the benefit of creditors, Company may terminate this Agreement by
giving written notice to the Distributor, its legal representative or assigns,
as the case may be. Any termination, whether for default or otherwise, shall not
relieve Distributor from liability for amounts owed to Company.

     5.5     Waiver: Repurchase of Inventory. Distributor hereby waives any
right or claim to damages or compensation resulting from Company’s decision not
to extend this Agreement. If this Agreement is terminated or expires, then
notwithstanding the provisions of the Company’s then-current Spare Parts Policy
or anything to the contrary in this Agreement, upon Distributor’s request,
Company shall repurchase, at Distributor’s original purchase price (excluding
freight and duty paid by Distributor when such Products and Spare Parts were
originally purchased by Distributor), those Products and Spare Parts in
Distributor’s inventory at the date of termination that are listed on Detailed
List of Inventory as of August 31, 2002 attached as Exhibit E or that had been
purchased from the Company by Distributor subsequent to August 31, 2002. Upon
Distributor’s request, Company shall also purchase from Distributor any
demonstration equipment or Products in Distributor’s possession that exists as
of the effective date of expiration or termination at their then-current
depreciated value. Any Products and Spare Parts repurchased pursuant to this
Section 5.5 shall be returned by Distributor to the Company freight and duty
collect. In addition, Company shall become responsible for all service, warranty
and other obligations of Distributor with respect to Company’s Products
following the effective date of the termination and Distributor agrees to assign
its obligations to Company thereunder subject to mutual agreement by the parties
as to an appropriate amount of compensation to be paid to Company to assume
Distributor’s obligations with its customers for Company Products. Company
reserves the right to reasonably reject any Spare Part that is not in good
working order or does not meet the original specification for the Products,
unless such failure is caused by or results from the acts or omissions of
Company which in such case Company shall not be entitled to reject any such
Spare Part. Notwithstanding anything to the contrary, Distributor reserves the
right to sell, within or outside of the Territory, any Products or Spare Parts
that are not repurchased by Company hereunder. Within fifteen (15) days after
the date of this Agreement, Distributor shall deliver to the Company a detailed
list of inventory held by Distributor as of August 31, 2002. Distributor shall
provide an updated detailed list of inventory as of February 28, 2003 promptly
after such date.

     5.6      Terms Applying after Termination. If this Agreement is terminated
or expires, the terms of this Agreement shall continue to apply to the Products
then owned, possessed or controlled by Distributor. Termination of this
Agreement will not release either party from any obligation accrued prior to the
effective date of termination.

 



--------------------------------------------------------------------------------



 



6.0      MISCELLANEOUS

          6.1           Confidential Data and Information. Distributor
acknowledges that it is to receive confidential information as defined below
pursuant to Distributor relationship with Company. Distributor shall limit its
disclosure to only those of its employees having a need to know such information
and shall protect all disclosed Confidential Information by using at least the
same degree of care that it uses to protect its own confidential information of
a like nature but in no event less than a reasonable degree of care, to prevent:



  •   the unauthorized use or dissemination to any employee or independent
contractor of Distributor without a need to know;     •   communication with any
other third party; or     •   copying or publication of the Company Confidential
Information.

                         In addition, Distributor shall neither use nor disclose
to any third parties any confidential information concerning the business,
affairs, or Products of Company which Distributor may acquire during the course
of its activities under this Agreement (or any prior agreements between Company
and Distributor). If Distributor wishes to make such disclosures to prospective
or actual customers, it must first obtain Company’s written consent and all such
disclosures must be subject to a confidentiality agreement in a form acceptable
to Company. As used herein confidential information of Company shall include,
but not be limited to, any confidential or proprietary information or
compilation of information acquired by or disclosed to Distributor which relates
to the business, products, markets or research or planning activities of
Company, which is disclosed in writing and designated by Company as
“Confidential” or “Proprietary” or disclosed orally and identified as
confidential or proprietary at the time of disclosure or within twenty (20) days
thereafter. Company Confidential Information also includes inventions made,
strategies, forecasts, research and development plans of Company, Company
customer lists, supplier lists, and information about Company’s computer systems
and networks. Distributor shall take any and all necessary precautions to
prevent unauthorized disclosures by its employees including, but not limited to,
agreements with items employees and others working on its behalf that require
such individuals to keep all Company Confidential Information confidential and
assigning to Distributor all inventions conceived or reduced to practice in
performing services on behalf of Distributor. Employees of Distributor exposed
to Company Confidential Information on a regular basis or of a highly sensitive
nature will, at Company’s request, be expected to sign the form of Agreement
attached as Exhibit E and Distributor shall assist Company in obtaining such
agreements, subject to any limitations imposed by law in the applicable country.
Distributor and Company agree to protect the confidential information of third
parties that is exchanged between them in writing, using reasonable care, but in
no event less than the same degree of care it uses to protect its own
confidential information.

     6.2     Financial Condition. If Distributor defaults in any financial
obligation hereunder, or if its financial condition is inadequate in Company’s
opinion to justify extension of credit or further shipments of Products, then
Company may cancel any outstanding order for Products or delay any shipment of
Products to Distributor, unless adequate assurance of payment is provided.
Company may require execution of a security agreement or an irrevocable letter
of credit by Distributor at any time as a condition of sale of Products to
Distributor hereunder.

     6.3     Affiliates of Company. Company reserves the right, upon written
notice to Distributor to assign to any company affiliated with Company (herein
called “Company Affiliate”) responsibility for filling orders for Company
Products or Spare Parts from Distributor. Distributor agrees to place orders
with such Company Affiliate, and make payment as above in accordance with such
notice. Sales made by such Company Affiliate pursuant to this Section shall be
deemed to be sales of Company Products or Spare Parts made to Distributor
hereunder.

     6.4     Maintenance of Records. Distributor shall keep accurate accounts
and records of all transactions covered by this Agreement, and shall permit
Company or its agents at any time during normal business hours to examine such
accounts and records. Company’s right to examine such accounts and records shall
cease one (1) year after the termination of this Agreement.

     6.5     Irreparable Harm. Any breach by Distributor under Sections 2.5 or
2.16, Article 3 or Sections 6.1, 6.21 or 6.22 hereof shall be deemed to have
caused irreparable injury to Company which is not compensable by an adequate
remedy at law. In such event, Company shall be entitled, in addition to any
other remedy permitted by law, to injunctive relief in respect to such breach,
plus an award of all costs and actual attorney’s fees, incurred in enforcing the
same.

 



--------------------------------------------------------------------------------



 



     6.6     Compliance with Government Regulations. In the event any law or
regulation is enacted in the Territory, which law or regulation commercially
frustrates Company’s purpose in entering into this Agreement or its ability to
perform hereunder, Company shall have the right, in its sole discretion, upon
sixty (60) days notice, notwithstanding any other provisions of this Agreement,
to immediately terminate this Agreement or to modify unilaterally that portion
of the Agreement which has been so affected.

     6.7     Force Majeure. Each party shall be excused from its obligation to
order or deliver Products under this Agreement in the event of national
emergency, war, acts of God, prohibitive government regulations or other causes
beyond the reasonable control of such party if such event renders performance of
this Agreement impossible. If the event renders performance impossible for a
period exceeding sixty (60) days, either party may terminate this Agreement
immediately by giving the other party written notice of its intention to do so
and Distributor shall immediately pay all sums owed to Company.

     6.8     Non-Assignability by Distributor. This Agreement may not be
assigned by Distributor, nor may any duty of obligation hereunder be delegated
to any party without the prior written consent of Company. Any permitted
assignee shall enter into a new distributorship agreement with Company upon
request.

     6.9     Notice. All notices required to be given hereunder shall be deemed
to have been effectively given only when delivered personally to an officer of
the applicable party, or when first sent by facsimile transmission and confirmed
by registered mail, addressed to the applicable party at its address set forth
below, or at such other address as such party may hereafter designate as the
appropriate address for the receipt of such notice:

          To the Company at:   FSI International, Inc.   With a copy to:    
Attention: Dean Duffy   Benno Sand     3455 Lyman Blvd.   3455 Lyman Blvd.    
Chaska, MN 55318   Chaska, MN 55318     U.S.A.   U.S.A.           To the
Distributor at:   Metron Technology N.V.   With a copy to: Metron Technology
Ltd.     Attention: Ed Segal   Attention: Peter V. Leigh     1350 Old Bayshore
Highway   1350 Old Bayshore Highway     Suite 360   Suite 360     Burlingame, CA
94010   Burlingame, CA 94010     U.S.A.   U.S.A.

     6.10     Construction of Agreement. This instrument and the attached
Exhibits constitutes the entire Agreement of the parties with respect to the
subject matter thereof and shall be construed in accordance with the laws of the
State of Minnesota without regard to choice of law doctrines or conflict of law
principles. The United Nations Convention on Contracts for the International
Sale of Goods will not be applicable to this Agreement or the transactions
contemplated hereunder. For purposes of resolving any issue pertaining to
conflict of laws, this Agreement shall be deemed to be fully and solely
executed, performed, and observed in the State of Minnesota. The parties consent
to personal jurisdiction in the State of Minnesota and to accept service of
process with respect to any action or proceeding brought in any court as
provided in the following sentence. Distributor and Company agree that any
action brought by either party shall be filed only in the United States District
Court for the District of Minnesota.

     6.11     Compliance with Laws and Regulations. Distributor shall comply
with all applicable laws and regulations during the course of performance of
this Agreement and in related activities. Should registration of this Agreement
with governmental authorities be required under the local laws of the Territory,
Distributor shall comply with such registration requirements and provide proof
of such compliance with Company. Distributor shall not, directly or indirectly,
engage in any acts which would constitute a violation of United States laws and
regulations, including but not limited to laws and regulations governing exports
of products or technology, the Foreign Corrupt Practices Act and the
Anti-Boycott Act.

     6.12     Execution. This Agreement shall be executed in duplicate but shall
not be binding upon Company until a copy, signed by the Distributor, is executed
by Company.

     6.13      Alternative Dispute Resolution. The parties shall first resolve
any dispute arising out of or relating to this Agreement in accordance with the
procedures specified below.

 



--------------------------------------------------------------------------------



 



          6.13.1     The parties shall attempt in good faith to resolve any
dispute arising out of or relating to this Agreement promptly by negotiation
between executives who have authority to settle the controversy and who are at a
higher level of management than persons with direct responsibilities for
administration of this contract. Any party may give the other party written
notice of any dispute not resolved in the normal course of business. Within
fifteen (15) days after delivery of the notice, the receiving party shall submit
to the other a written response. The notice and the response shall include (i) a
statement of such party’s position and a summary of arguments supporting the
position, and (ii) the name and title of the executive who will represent the
party and any other person who will accompany the executive. Within thirty
(30) days after delivery of the disputing party’s notice, the executives of both
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to attempt to resolve the dispute. All
reasonable requests for information made by one party to the other will be
honored.

          6.13.2     If the matter has not been resolved within sixty (60) days
of the disputing party’s notice, or if the parties fail to meet within thirty
(30) days of such notice, either party may initiate mediation of the controversy
or claims as provided below in Section 6.13.3.

          6.13.3     If the dispute has not been resolved by negotiation as
provided above, the parties shall endeavor to settle the dispute by mediation
through JAMS/Endispute under its then current Rules at either Chaska, Minnesota
or the San Francisco, California Bay Area. The neutral third party mediator will
be selected from the JAMS/Endispute Panels of Neutrals, with the assistance of
JAMS/Endispute, unless the parties agree otherwise.

          6.13.4     All negotiations pursuant to this clause are confidential
and shall be treated as compromise and settlement negotiations for purposes of
the Federal Rules of Evidence and state rules of evidence.

          6.13.5     If the parties fail to resolve the dispute through
mediation within forty-five (45) days of the request for mediation, then either
party may pursue its remedies in Federal District Court of Minnesota.

          6.13.6     Notwithstanding the above provisions of this Section 6.13,
the parties shall not be required to attempt to negotiate or mediate the dispute
if it relates to a breach of the provisions of Sections 2.5, 2.16, 2.17, 2.18,
5.1, 5.3, 6.1, 6.21, 6.22 or Article 3 or to Distributor’s financial
obligations.

     6.14     Governing Language. The governing language of this Agreement shall
be English.

     6.15     Waiver of Breach. The failure of either party to require the
performance of any term of this Agreement or the waiver by either party of the
breach of any term of this Agreement shall not prevent a subsequent enforcement
of such term, nor be deemed a waiver of any subsequent breach.

     6.16     Benefit. This Agreement shall be binding upon the legal
representatives, successors, and assigns of Company and Distributor.

     6.17     No Other Agreements. Except as expressly contemplated in this
Agreement, there are no other agreements, oral or written, between the parties
effecting this Agreement or relating in any way to the selling or servicing of
Products. This Agreement supersedes all previous negotiations and agreements
between the parties.

     6.18     Amendments. No change or addition to any portion of this Agreement
shall be valid or binding upon either party unless mutually agreed to in
writing.

     6.19     Severability. If any provision of this Agreement is determined to
be invalid or unenforceable, the provision shall be deemed to be severable from
the remainder of this Agreement and shall not cause the invalidity of the
remainder of this Agreement.

     6.20     Solicitation of Employees. Company and Distributor agree that
during the term of the Agreement and for a period of six (6) months thereafter
it, nor its successor company, will not directly or indirectly solicit the other
party’s employees or alternatively will agree upon an appropriate amount of
compensation for each individual solicited and hired by it.

     6.21     Competing Principal. If an existing principal of Distributor
becomes a competitor of the Company within the Territory, Distributor must
choose within sixty (60) days thereafter which principal’s competing product it
intends to present and shall terminate its representation of the other principal
for product in the geographic area where it has been or is authorized to
represent both products as soon as possible but no later than six (6) months
from the date of its election. In the

 



--------------------------------------------------------------------------------



 



event Distributor elects to continue representing a principal whose product or
products competes with a Company Product then, notwithstanding anything herein
to the contrary, Company may terminate this Agreement upon ninety (90) days
written notice. Further, to reduce the likelihood of such conflicts, Distributor
will provide a quarterly report to Company of principals of whom it is
negotiating and the Company must indicate whether or not it objects to proposed
principal and, if so, the basis for its objection shall be provided to
Distributor.

     6.22     Conflicting Provisions. As between Distributor and the Company, to
the extent any inconsistency or conflict exists between the terms and conditions
of this Agreement and the terms of any exhibit attached hereto, the terms and
conditions of this Agreement shall govern.

     6.23     Signatures. This Agreement may be executed in counterparts and
facsimile signatures are considered originals.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

        Metron Technology B.V. FSI International, Inc.         By: /s/ Peter V.
Leigh

--------------------------------------------------------------------------------

Peter V. Leigh By: /s/ Benno Sand


--------------------------------------------------------------------------------

Benno Sand         Its:  Chief Financial Officer Its:  Executive Vice President,
Business
 Development and Investor Services

 